NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                                 IN THE DISTRICT COURT OF APPEAL
                                                 OF FLORIDA
                                                 SECOND DISTRICT



BRUCE D. BERLINGER,                              )
                                                 )
               Petitioner,                       )
                                                 )
v.                                               )      Case No. 2D17-4519
                                                 )
ROBERTA SUE CASSELBERRY f/k/a                    )
SUE C. BERLINGER,                                )
                                                 )
               Respondent.                       )
                                                 )

Opinion filed April 4, 2018.

Petition for Writ of Certiorari to the Circuit
Court for Collier County; Joseph Foster,
Judge.

Kenneth M. Gordon of The Law Office
of Kenneth M. Gordon, North Palm Beach,
for Petitioner.

Robert A. Stok of Stok Folk + Kon,
Aventura, for Respondent.


PER CURIAM.


               Denied.


LaROSE, C.J., and CASANUEVA and ATKINSON, JJ., Concur.